This action was brought originally in the Cuyahoga Common Pleas by the village of Garfield Heights and certain material-men against the Indemnity Insurance Company of North America upon a bond which it had executed insuring the faithful performance of the contract between the village and the DagherHolland Construction Company for the construction of a sewer.
No certificate certifying that funds in the treasury are available for this particular work was' given in accordance with 3806 GC.
The judgment of the Common Pleas in favor of the village and in dismissing the petitions and cross petitions of the material-men was affirmed by the Court of Appeals.
The Insurance Company in the Supreme Court contends:
1. That 3806 GC. is mandatory.
2. That the failure to make a certificate as provided by statute renders the contract null and void and that therefore the bond insuring the faithful performance of said contract is also of no effect and cannot bind the company.